Jones, J.
I concur in the opinion that a legacy not due and payable is not liable to attachment in the hands of an executor previously to his assent to it. In corroboration of the argument founded upon the authority of adjudged cases, it may be observed that the act for the more easy recovery of legacies, was first passed on the 3d of February 1742, which was thirty-seven years after the passage of the act about attachments. We must suppose that the legislature in 1705 intended that the provisions of the act about attachments should be in harmony with the law in other respects. But in 1705, *198the remedies for the recovery of legacies were the same in Pennsylvania as in England; and the mode of proceeding depended upon the fact, whether the executor had assented to the legacy or not. If the executor had assented, the legatee became possessed in his own right — the interest in the chattel was vested in him, and was governable by the rules of the common law. This was decided in Bastard v. Stukely, 2 Levinz 209 ; S. C., Thomas Jones's Rep. 130 (29 Car. 2, A. D. 1676). The same principle was decided in Young v. Holmes, 1 Strange 70 (4 Geo. 1, A. D. 1768). It had also been decided previously in Paramour v. Yardley, Plowd. 539 (21 Eliz, 1579) ; 4 Co. Rep. 28, b ; Guy v. Doe, 3 East 120. This then was the settled law of England at the date of the act of 1705 about attachments, and was doubtless well known by the legislature which passed it.
But there was no remedy at law, either in England or in Pennsylvania, for the recovery of a legacy without the assent of the executor. The reason is, the legatee had no property in the thing bequeathed. It was not “ his money, goods, chattels or effects,” and therefore not the subject of any action founded upon the right of property. Thomas Jones’s Rep. 130 ; Vaughan 96, 97, 101. The remedy was in chancery.
There is reason to believe that the courts of Pennsylvania, from the settlement of the province till 1736, with the exception perhaps of some short intervals, exercised chancery powers. Not to insist upon the 5th and 6th articles of the charter to William Penn, the law about monthly courts, (passed 36 Car. 2, A. D. 1684) one of the earliest acts of provincial legislation, provided “ that every court of quarter sessions should be as well a court of equity as law, concerning any judgment given in cases by law capable of trial, in the respective county sessions and courts.”
That these courts of quarter sessions had jurisdiction of civil pleas is evident from the act passed soon after, requiring the constitution of appraisers of goods taken in execution. They are also described in that act as county courts or sessions. (See 1 Votes of Assembly 25, 26, where these acts are referred to.) From the settlement of Pennsylvania till 1710, the powers of the courts, there is reason to believe, were not materially altered. 3 Votes of Assembly 506; 1 Votes of Assembly 136, 137; 2 Votes of Assembly 77.
In 1710 an act was passed establishing courts of judicature, by which a court of equity was established. [Laws, edit, of 1714, p. 99.) *199This act is said to have continued in force until 1719. 1 Dall. Rep. 511, edit, by Mr Wharton. But it appears that it was repealed on the 30th of February 1713; 1 Miller's edit, of Laws 46, 51, 52 ; and another act was passed on the 28th of May 1715 for erecting a supreme or provincial court of law and equity, which was also repealed on the 21st of July 1719. 1 Miller's edit, of Laws 62, 74. In 1720 Governor Keith established a court of chancery, which continued till 1736, and was then suppressed. 1 Dall. 512, edit> by Mr Wharton; 3 Votes of Assembly 256, 257, 258, 268, 269, 274. On the 3d of February 1742 the act for the more easy recovery of legacies was passed for the first time.
It thus appears that there was a chancery forum in Pennsylvania during almost the whole interval between its settlement and the passing of the act of 1742, to which application could be made for the recovery of legacies not vested in the legatee by the executor’s assent.
Bearing these facts in mind, the peculiar significancy of certain expressions in this act will be more obvious. The act is entitled “ an act for the more easy recovery of legacies,” &c. It recites that “the laws of this province relating to the recovery of legacies are defective.” Neither the title nor this recital was true in respect of legacies to which the executor had assented. In those cases the remedy at law was ample, and more easy than the method provided by the act. In faet the legatee is required by the act to do many things which he might dispense with in an action founded on the assent of the executor. He must make a reasonable demand before suit brought — tender security with two sufficient sureties to refund the legacy, if any part or the whole of it should afterwards appear to be wanting for the payment of debts. If the executor refuses to accept the security, he must file it with the clerk. The legatee must aver in his declaration that the assets of the testator are sufficient to pay his debts and the legacies. Upon the plea of a want of assets, the proceeding must be suspended till the accounts of the executor can be examined by auditors, and finally, if the time for the payment of the legacy is not fixed by the will, no action can be maintained till after a year has elapsed from the death of the testator.
This course of proceeding may be deemed easy in respect to proceedings in chancery, but not more easy than an action at law in *200which the legatee was bound to prove only the bequest and the executor’s assent.
Again, the clause in tlie 1st. section, giving jurisdiction to any of the county courts for holding pleas in any of the counties, conveys an allusion to the defect intended to be remedied, viz. a defect of jurisdiction consequent upon the suppression of the court of chancery in 1736, and the previous repeal of the acts giving jurisdiction in chancery to the common law courts. The court of chancery was an extraordinary cour t held only in one of the counties. 3 Votes of Assembly 256, 273, 275.
It may be observed too, that the clause in this act of 1742, relative to the refunding bond, was adopted from the practice in chancery; Chamberlain v. Chamberlain, Ca. in Chan. 257 (1674); a practice since disused in England, but then in vogue, and doubtless well known by the legislature of Pennsylvania. I Williams on Executors 824, 893. The practice of appointing auditors upon a plea of the want of assets, came in lieu of a reference to a master in chancery.
Looking then to the state of the law for the recovery of legacies previously to 1742, and to the phraseology and provisions of the act for the more easy recovery of legacies, it is obvious that without the assent of the executor the legatee was deemed to have merely an equitable claim to the thing bequeathed, and not a legal interest or property in it which could properly be denominated or described by the words, “ the money, goods, chattels or effects” of the legatee. For if it were such, the claim to it might have been enforced by a common law action in a common law court. If this be so, can we suppose that the legislature of 1705 intended to comprise such legacies within the operation of the act about attachments?
But an important inference is deducible from this state of the remedial law.
The act of 1742 is, in fact, an act conferring a jurisdiction upon the common law courts, which they did not possess by virtue of the act of the 22d of May 1722. It will be observed that this act of 1722 was passed while there was in fact a court of chancery in Pennsylvania, and it certainly was not supposed to give the common law courts jurisdiction or power to compel the payment of legacies, where the assent of the executor had not been given. If it did confer that power, then the act of the 3d of February 1742 was not necessary. If it did not, then the act of the 3d of February 1742 is an act conferring a new power and jurisdiction.
*201Now it is a rule that where a new power or jurisdiction is given, and the mode of exercising it is prescribed, the directions of the act must be pursued ; and this rule is applicable to superior courts, as well as to inferior magistrates. The reason is obvious ; no court can exercise attributes which it does not possess.
The question now occurs, whether the executor is amenable to answer in any court of common law, except in one of the forms of action mentioned in the act of 1772, which is in fact the act of 1742 made perpetual.
It must be borne in mind that the effect of this act is not to vest in the legatee a legal interest in the thing bequeathed ; that remains in the executor as it was before; but the act merely gives a qualified jurisdiction to the courts of common law in a matter previously cognizable only in equity.
Upon this point the argument is very brief. It has been proven that there is no action at law applicable to this case, nor any common law jurisdiction which can take cognizance of it. The act of the 21st of March 1772 is the only source of authority for the courts, and the indispensable foundation of any action at law. The courts, therefore, can give no effect to any action or proceeding not mentioned in the act. They have as much power to entertain a bill in equity as to compel the executors to interplead with the plaintiffs in this form of proceeding.
This is not an action against the executors. The action is against Stan dish Forde and John B. Forde. The executors came into court upon a scire facias quare execulionem non; which is in fact only parcel of the execution. 1 Cow. Rep. 32. The executors may plead nulla bona in answer to this writ. If the plaintiffs should reply that they hold the legacy attached, they may demur or rejoin ihc act of the 21st of March 1772, and deny the jurisdiction of the court; it would then be incumbent upon the plaintiff, at least to show the assent of the executors to the legacy, in order to give the court jurisdiction in this proceeding.
It is scarcely necessary to add any thing to the considerations suggested ; but they may be inferred by adverting to the details of the act of the 21st of March 1772. In the first place, the executors are not amenable to the jurisdiction of the common law courts, unless they neglect or refuse to give their assent to the legacy after a reasonable demand made upon them. The act is express: no such suit shall be maintained “for any such legacy until a reasonable *202demand made, &c. of the executor, &c., who ought to pay the same, &c.”
Now this implies that although the executors are not compellable to pay without demand before suit brought, yet they may avoid a suit by payment on demand : but by the law of (his action, though the attaching creditor should demand the legacy before suit brought, or before the scire facias issued, yet the executors cannot pay, except at their peril, before the award of execution ; that is, the law requires the one party to demand the payment, and the oilier to refuse it. The incongruity shows that such legacies were not deemed to be within the operation of the act of 1705,
The act also expressly provides, that “no such suit shall be maintained, &c. until an oiler made of two sufficient sureties, &c., who shall become bound in double the sum, with condition to refund,” &c.
This is a provision intended for the protection of the creditors of the testator. Ca. in Chan, 257. The executors not only may insist upon this, but they must insist upon it at their peril. It would be a devastavit in them to suffer a recovery where tin’s prerequisite should be omitted. The qualified or limited jurisdiction of the court would not protect them.
But when is this refunding bond to be tendered 1 The words of the act are, “before such suit brought for the legacy.” Here no such suit has been brought; and the plaintiff has filed no refunding bond : yet he does not appear to me to have prejudiced his case by the omission. The bond is connected with the actions mentioned, and therefore required in no others. But the just inference is, not (hat the bond may be dispensed with, but that the legacy cannot be recovered from the executors except by one of the actions mentioned in the act.
Suppose, however, that the attaching’ creditor gives the refunding bond and receives the legacy, is his judgment satisfied'? Can he be compelled to enter satisfaction under the act of the 3d of April 1791, sect. 14? Suppose he should be compelled to refund the legacy, Can he issue a new execution and levy it upon other effects not attached ? Or can he commence a new action upon the original cause 1 Or must he lose his debt ? Or suppose the legacy is specific and taken in execution; or suppose the proper goods and chattels of the executors to be taken in execution ; is the purchaser to give the security, and thus get a defeasible interest in the chattels sold? Neither of the acts relating to attachment, nor that relating to the recovery of legacies contemplated any such emergencies. No provision is made for them. On the contrary, it is evident from the *203act of 1705, sect. 4, that after a year and a day from the award of execution the judgment and the satisfaction are indefeasible, except upon a writ of error, which must be brought within seven years, while there is no limitation of the liability on the refunding bond. It is obvious, therefore, that nothing is liable to the process of attachment which cannot be absolutely applied by execution in satisfaction of the plaintiff’s demand.
Again, the executors may insist that the plaintiff shall not substitute interrogations for the plea of the want of assets, and subject them to the proceedings allowed by the act of the 28th of September 1789, instead of the proceeding before auditors allowed by the act of the 21st of March 1772, sect. 3. And how could this be managed upon, the scire facias? Both are statutory proceedings. The one provides that upon the plea of the want of assets the court shall appoint auditors to settle the accounts of the executors, whereas the other would allow the plaintiff to refer the accounts to a jury, if the executors do not settle them by their answers to the interrogatories in a manner satisfactory to him.
Other difficulties might be suggested. An argument also might be constructed upon the operation of the writ of attachment. The writ is process merely for the commencement of an action. Its effect, in the first instance, is to warn the defendant of the plaintiff’s suit. It operates by sequestering his effects from his control, and is therefore deemed the means of conveying actual notice to him. Obviously, therefore, it cannot have that effect, except when it is executed upon his money, goods, chattels or effects, in the proper sense of those words, that is, upon his property or legal rights actually vested, and at least constructively under his control. It has been shown that such is not the right of a legatee to a bequest, before the executor’s assent. The law does not presume that a legatee, in such case, would attempt the exercise of any such act of ownership over the legacy as would be the means of notice to him, because it would be an invasion of the executor’s right, and a trespass.
I am of opinion therefore that upon principle, as well as authority, the attachment issued in this case is inoperative as it respects the personalty bequeathed by Mrs Forde to the defendants.
Pettit, President, was absent at the argument of this case, in consequence of indisposition.
Judgment for defendants.